Citation Nr: 0113339	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  95-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an original rating greater than zero percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
February 1973 to August 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in September 1994 of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
tinnitus and assigned a zero percent rating effective from 
September 4, 1993.  

During the pending appeal, the veteran moved to California 
and requested that his claims file be transferred to the Los 
Angeles RO.  

The Board issued a decision in November 1998 which the 
veteran appealed to the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims as of March 1, 1999)(hereinafter, "the 
Court").  In July 2000, the Court remanded the case to the 
Board for another decision, taking into consideration matters 
raised in the Court's Order. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.  

2.  The competent evidence of record is in relative equipoise 
as to whether or not the veteran's persistent tinnitus was 
associated with acoustic trauma or bilateral ear infections.  

3.  The evidence of record shows that the veteran's tinnitus 
is at least recurrent.  


CONCLUSION OF LAW

All benefit of the doubt being resolved in the veteran's 
favor, the schedular criteria for a rating of 10 percent for 
tinnitus have been met back to September 4, 1993.  
38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.87a, Diagnostic Code 
6260 (1993), § 4.87, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he has tinnitus due to service and 
manifested by a constant hissing sound or a constant low to 
loud ringing in his ears.  The veteran's DD 214 shows that 
for fourteen years he was a Helicopter Rescue Aircrewman and 
for nine years a Helicopter Utility Aircrewman.  Service 
medical records show that over the veteran's twenty plus 
years of service, he was seen on many occasions for 
complaints of ear problems.  In addition, there are reports 
of annual flight physicals. 

Service medical records include a November 1973 entry in 
which it was noted that the right ear had a different shape.  
In July 1976, the entry notes a history of ear infections but 
clear for two years and his complaint was feeling "stuffed 
up".  In October 1976 ear plugs were issued.  An entry in 
December 1976 shows the veteran had inflamed ear drums.

 In January 1979, it was noted that there was much scarring 
of the tympanic membrane (TM) bilaterally with other 
abnormality.  In February 1979, the veteran was given 
medication and it was noted water was behind the TM.  A 
Special Duty Medical Abstract shows a suspension from January 
to February 1979 for ear problems with a question as to 
etiology.  In April 1979 he was flying helicopters as 
"NAS".  In June 1979 the veteran had a diagnosis of left 
serous otitis and pressure equalization (PE) tubes in place.  
In August 1979, the veteran reported that he had not been 
diving for eight plus months.  In October 1979, the veteran 
had PE tubes in place.  The medical examiner indicated that 
the veteran could do the job of 1st crew hoist operator but 
not 2nd crew, swimmer.  

In 1980, the veteran reported having eustachian tube function 
problems since age 4.  In April 1980, the veteran had an ear 
infection.  It was noted that PE tubes were in place for five 
months.  The veteran complained of a one week history of 
tinnitus.  Later in April 1980, it was noted that tinnitus 
had resolved.  In February 1981, the veteran reported ear 
trouble secondary to diving and that he had tubes placed 
while stationed in Guam.  

When seen in March 1984, the veteran provided a history of PE 
tubes placed in 1979 and that he was asymptomatic since then.  
The examination revealed scarred TMs with serous fluid and 
bubbles bilaterally, good valsalva, scarred TMs secondary to 
surgery and infections.  

In April 1985, the veteran was examined by the Otolaryngology 
Department for bilateral atelectatic tympanic membranes which 
caused recurrent tympanic serous effusions.  The diagnosis 
was negative middle ear pressure, bilaterally, with 
atelectatic tympanic membranes secondary to eustachian tube 
dysfunction.  The veteran underwent insertion of bilateral 
tympanotomy tubes at that time. 

In December 1985, the veteran was seen for continued ear 
problems and complained of tinnitus of 48 hours duration.  
The diagnoses were tympanotomy tubes for chronic eustachian 
tube dysfunction and tinnitus.  In January 1986, the veteran 
complained of tinnitus in the left ear for one week, and when 
seen two days later he complained of constant tinnitus.  The 
impression was chronic tinnitus.  In March 1986 tinnitus was 
noted.  In March 1987, he denied tinnitus.  In December 1989, 
the veteran reported no tinnitus.  

In May 1991, a hearing conservation record notes a 
significant threshold shift since the reference audiogram.  
Tinnitus was noted.  It was also noted that the veteran had 
noise exposure and there was a history of tinnitus.  

At a VA Compensation and Pension (C&P) examination for 
organic hearing loss in October 1993, the veteran complained 
of constant tinnitus bilaterally.  At the general VA C&P 
examination he complained of chronic tinnitus.  The veteran 
denied traumatic tympanic membrane perforations but reported 
that he has collapsed eustachian canals and that tubes were 
placed to facilitate middle ear drainage.  There was a 
clinical finding of evidence of permanent tympanic membrane 
tubes.  

The veteran presented testimony at a videoconference hearing 
in July 1998.  The veteran testified that he was an aircraft 
crewman in excess of 16 years and suffered acoustic trauma as 
a result of loud noises around aircraft.  He testified that 
he was exposed to jet engine noise and was issued a helmet 
and ear plugs for protection.  He further testified that 
there were times when he worked around the engine without his 
helmet.  He recalled working around engines for approximately 
four years before his first ear infection.  He described the 
tinnitus as a constant hissing or very shallow ringing and 
the intensity of the sound increases when he has an ear 
infection.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  Prior to June 10, 1999, a 10 percent evaluation 
was assigned when tinnitus was "persistent as a symptom of 
head injury, concussion or acoustic trauma".  38 C.F.R. 
§ 4.87a, DC 6260.  Regulations otherwise provide that a zero 
percent disability rating will be assigned when the 
requirements for a compensable disability evaluation are not 
met.  38 C.F.R. § 4.31.  The revised regulation provides for 
evaluation of recurrent tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  A 10 percent evaluation is 
assigned under the current criteria when tinnitus is 
recurrent.  Id.  Ten percent is the maximum schedular rating 
provided under the old and new criteria.  Otherwise, a 
compensable evaluation is not warranted unless the disability 
is the result of cerebral arteriosclerosis.  38 C.F.R. 
§ 4.124a, DC 8046 (2000).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Court has 
further held that a liberalizing regulation can not be 
applied to a claim prior to the effective date of the 
liberalizing regulation.  See Rhodan v. West, 12 Vet. App. 
55, 57 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue). 

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO has met its obligations to the veteran under the new 
legislation.  The veteran has been afforded a VA medical 
examination, the opportunity to have a hearing and 
submit/identify evidence and argument, and advised of the 
relevant regulations.  Additionally, the RO has provided 
appropriate notice to the veteran and obtained identified 
evidence.  Thus, the veteran will not be prejudiced by the 
Board deciding the merits of his claim without remanding the 
case to the RO for consideration under the new legislation.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49,747 (1992). 

The Board notes that the veteran has appealed an initial 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The Board notes that under the revised regulations, the 
veteran clearly warrants assignment of a 10 percent 
evaluation as his tinnitus is at least recurrent in nature, 
as indicated by the available medical evidence, the October 
1993 report of VA examination and the veteran's own 
statements.  In addition, the criteria no longer require that 
the tinnitus be a symptom of head injury, concussion or 
acoustic trauma.  However, if based solely on application of 
the revised regulations, the 10 percent evaluation could only 
be assigned as of June 10, 1999.  See Rhodan, supra.  To 
warrant assignment of a 10 percent evaluation under the old 
regulation, the veteran would have to demonstrate that his 
tinnitus was persistent as a residual of head injury, 
concussion or acoustic trauma, such as noise exposure.  

Service medical records document the existence and severity 
of tinnitus.  The service medical records show complaints of 
tinnitus and a diagnosis of chronic tinnitus with the 
etiology of the tinnitus not stated.  Service medical records 
clearly document chronic bilateral ear infections.  The 
veteran had recurrent otitis media and chronic eustachian 
tube dysfunction bilaterally.  He had chronic serous otitis 
media and PE tubes were placed in 1979 and in 1985 with 
permanent tubes placed in April 1986.  

There is, however, also evidence of exposure to acoustic 
trauma.  Upon reexamination of the record, it is manifest 
that the veteran was exposed to acoustic trauma by virtue of 
his duties as a Helicopter Rescue Aircrewman and as a 
Helicopter Utility Aircrewman during approximately twenty 
years of active duty service.  A need for ear protection was 
shown when the veteran was issued ear plugs in October 1976.  
The veteran has also testified that he was exposed to loud 
noise in service when working around the helicopter engines 
and that he was issued a helmet and ear plugs.  During his 
period of active service, he complained of tinnitus on 
several occasions in service.  Clearly, a veteran who worked 
in such close proximity to helicopter engines must have, at 
the very least, sustained some acoustic trauma during his 
twenty years of active duty service.  In addition, in May 
1991, a hearing conservation record notes a significant 
threshold shift since a reference audiogram and tinnitus.  
This record also shows that the veteran had noise exposure 
and there was a history of tinnitus.  In view of the 
foregoing, the Board finds that the veteran's current 
tinnitus may not be clearly dissociated from the veteran's 
exposure to acoustic trauma.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, such as in this 
case, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 2098-99 
(2000)(to be codified as amended at 38 U.S.C. § 5107).  
Therefore, all doubt is resolved in the veteran's favor and a 
10 percent disability evaluation for persistent bilateral 
tinnitus under the regulations prior to June 10, 1999 is 
granted.  The evidence supports the veteran's claim for a 10 
percent evaluation under the regulations effective June 10, 
1999, for recurrent tinnitus.  Accordingly, a 10 percent 
evaluation for tinnitus is granted back to the date service 
connection was established, September 4, 1993.

As the Board has granted the maximum schedular evaluation for 
tinnitus from the date of service connection, there is no 
need to consider a rating by analogy under § 4.20.  As the 
veteran is currently established at the maximum evaluation 
for this disability, it is noted that there is no basis for 
assignment of a higher rating.  There are no contentions or 
other evidence that there are other codes which would apply.  

The Board has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the reasons 
discussed herein.

The Board concludes by noting that although the decision 
herein includes consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). In this 
case, the veteran has been awarded the maximum available 
schedular evaluation for his tinnitus for the entire time 
period from the grant of service connection.  In doing so, 
the Board has considered all the competent and relevant 
evidence of record.  Accordingly, no prejudice has resulted 
herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

A 10 percent evaluation is granted for tinnitus from 
September 4, 1993, subject to regulatory criteria applicable 
to payment of monetary awards. 



		
	RICHARD E. COPPOLA
Acting Member, Board of Veterans' Appeals

 


